Opinion of the court delivered by
Ed-vard'. Judge.
Staple-, sued Pemberton by petition in iel>t in the Lewis circuit cofivi. Pemberton pleaded uon e.-.t -actum and fraud generally. Staples replied to the plea of non e it factum, and demurred to the plea of fraud. The court sustained the demurrer an I the plaintiff had judgment.
The j laiuliffio error insists that the circuit court erred in su .trining the durmrrer to the plea of fraud, and cites the care of Montgomery vs. Tipton 1 Mo. Dec. 446. In the . ° ‘ , . , case Lijo; e rUed, the court held that fraud con-txtutcd a good ^encti ’rj 'ilw aH v;tí'! as hi equity/and that a general alie-gatiou of fraud, without specifying the particulars; was suf-There may Lave been some conflict in the decisions su5j(,cl, but we have not the authorities to ascertain how far this extends; 3 Chitty, 963, notes M, & 1. As at Presea!; advised, there seems to be no objection to the law as settled in the case of Montgomery and Tipton. The other judges concurríag, this cause is reversed and remanded.